Per Curiam.
This appeal involves a motion of the defendant to be relieved from a judgment taken against him upon stipulation. The lands in controversy are those involved in the four cases of Patterson Land Co. v. Lynn, ante, 391, 147 N. W. 256; Hackney v. Lynn, ante, 458, 147 N. W. 263; Hoerr v. Lynn, ante, 449, 147 N. W. 263; and Boynton v. Lynn, ante, 457, 147 N. W. 263, recently decided by this court. The four cases mentioned above settle the entire controversy, and there is no necessity for a decision upon the errors herein assigned, the same being now merely moot questions. The appeal will be dismissed.